Name: Commission Regulation (EEC) No 48/90 of 9 January 1990 concerning the classification of certain goods in the combined nomenclature
 Type: Regulation
 Subject Matter: tariff policy;  electronics and electrical engineering;  mechanical engineering;  information technology and data processing
 Date Published: nan

 11.1.1990 EN Official Journal of the European Union L 8/16 COMMISSION REGULATION (EEC) No 48/90 of 9 January 1990 concerning the classification of certain goods in the combined nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 (1) on the tariff and statistical nomenclature and on the Common Customs Tariff, as last amended by Regulation (EEC) No 3845/89 (2), and in particular Article 9, Whereas in order to ensure uniform application of the combined nomenclature annexed to the said Regulation, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation; Whereas Regulation (EEC) No 2658/87 has set down the general rules for the interpretation of the combined nomenclature and these rules also apply to any other nomenclature which is wholly or partly based on it or which adds any additional subdivisions to it and which is established by specific Community provisions, with a view to the application of tariff or other measures relating to trade in goods; Whereas, pursuant to the said general rules, the goods described in column 1 of the table annexed to the present Regulation must be classified under the appropriate CN codes indicated in column 2, by virtue of the reasons set out in column 3; Whereas the measures provided for in this Regulation are in accordance with the opinion of the nomenclature Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the annexed table are now classified within the combined nomenclature under the appropriate CN codes indicated in column 2 of the said table, Article 2 This Regulation shall enter into force on the 21st day after its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 January 1990. For the Commission Christiane SCRIVENER Member of the Commission (1) OJ No L 256, 7. 9. 1987, p. 1. (2) OJ No L 374, 22. 12. 1989, p. 2. ANNEX Description of the goods Classification CN code Reasons (1) (2) (3) 1. Entertainment software in the form of recorded discs of a kind used with automatic data processing machines. 8524 90 91 Classification is determined by the provisions of general rules 1 and 6 for the interpretation of the combined nomenclature, by note 6 to Chapter 85 and by the text of CN codes 8524 , 8524 90 and 8524 90 91 . 2. Dot matrix display consisting of a layer of liquid crystal between two glass sheets or plates with a number of dots (presented in lines and columns) complete with an interface electronics board in C-MOS technology. 8531 20 90 Classification is determined by the provisions of general rules 1 and 6 for the interpretation of the combined nomenclature and by the text of CN codes 8531 , 8531 20 and 8531 20 90 . 3. Indicator lamp, fitted with two terminal pins and consisting of a coloured (translucent) plastic casing (30 mm long and 8 mm in diameter), enclosing a light source consisting of a discharge lamp and two resistances. It is intended to be fitted into household electrical appliances in order to indicate that the appliance is connected to the mains power supply. It may be used in 220 220 v or 380 v installations. 8531 80 90 Classification is determined by the provisions of general rules 1 and 6 for the interpretation of the combined nomenclature, note 1 (f) to Chapter 94 and by the text of CN codes 8531 , 8531 80 and 8531 80 90 . The indicator lamp is more than a light source of CN code 8539 . It is of a kind used to indicate the presence of electrical power in various appliances and is therefore considered to be visual signalling apparatus of CN code 8531 . 4. An optical element consisting of an octagonal lens made of acrylic resin fixed on a simple metallic support of a kind used in overhead projector assemblies. 9002 90 91 Classification is determined by the provisions of general rules 1 and 6 for the interpretation of the combined nomenclature and by the text of CN codes 9002 , 9002 90 and 9002 90 91 . By virtue of being fixed to the metallic support, the element is considered to be mounted.